BARRETT, Circuit Judge,
concurring in part, dissenting in part:
I concur with the majority’s holding that the back pay damage awards ordered by the District Court relating to some 52 individual minority claimants totalling $1,800,000.00 for unlawful, discriminatory employment practices undertaken by Lee Way after the effective date of Title VII (July 2,1965) are supported by this record.
I do not agree with the majority’s repeated assertions that Lee Way has maliciously and vexatiously discriminated against minorities and that it continues to do so. While the majority opinion apparently finds nothing in the record to indicate that Lee Way has pursued efforts to correct discriminatory employment practices, I suggest otherwise. The trial court found that the pattern and practice of discrimination against blacks ended on the day the Government filed its lawsuit. Furthermore, the actual discrimination found to exist was substantially less than that which was charged, i. e., of the 164 blacks whom the Government claimed had been the victims of discrimination at Lee Way, only 128 elected to file claims for relief with the master, and thereafter, only 52, or less than one-third of the alleged victims of discrimination, were found to be entitled to any relief.
I dissent from the majority holding that the drivers entitled to back pay awards must receive one hundred per cent of their back pay without any deductions for meals, lodging and other expenses incurred by those who were actually driving at the time. Under the Act, parties discriminated against are entitled to be made whole— they are not, however, entitled to receive a windfall. I am unable to accept the majority’s assertion that “any effort by the court to work out an acceptable figure would be impossible”. This does not ring true, in my view, when we consider that the majority thereafter held, contrary to the master and district court, that a figure could be stipulated to relative to the recovery of fringe benefits, and that such a figure was “something that should be stipulated and should not prove to be complex at all”. I cannot understand why, assuming that a figure could be stipulated to representing fringe benefits, that a similar figure could not likewise be stipulated to representing the expenses to be deducted from back wages due. I would not apply a double standard.
I also dissent from the majority’s holding that remand of this case is necessary for consideration of (a) the height requirement; (b) the need for an affirmative action plan and continued jurisdiction; (c) post complaint claims; (d) recovery of fringe benefits; (e) possible remedies under Executive Order 11246; (f) application of the no-transfer rule to persons who applied for transfer after the enactment of Title VII; (g) the propriety of the court’s order terminating back pay relief as of the date of the final judgment; and (h) the bona tides of the seniority system. The remand mandates involve either matters previously considered and disposed of by the master and trial court or matters not presented as direct issues on appeal. The majority opinion nonetheless mandates their consideration as “questions, none of which go to the central merits of the case but which are of great importance to the parties aggrieved.”
In cases of protracted litigation such as that involved here, I believe we should confine our appellate concerns to issues “which go to the central merits of the case”. I am disinclined in cases of this nature to remand for further consideration of those matters which have already been carefully considered and decided by both a master and trial court. This is particularly so when, as here, clear error is not found in the proceedings below. I am the more disinclined to remand for matters not presented for our direct review on appeal.